Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 Jan 2022 has been entered.
 
Status of Claims
This action is in reply to the request for continued examination filed on 31 Jan 2022.
Claims 4, 11, and 18 were cancelled. Claims 1, 6, 7, 8, and 13-15 were amended. Claims 22-24 were newly presented. 
Claims 1-3, 5-10, 12-17, 19, and 21-24 are currently pending and have been examined.
	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in an interview with Rola Aylo on 15 Mar 2022 and subsequent voicemail.
The application has been amended as follows: 

1. (Currently amended) A method for automated remote transactions comprising:
transmitting, by a computing device of a vehicle and via a computer network, a request for an automated transaction with a booking platform of an entity located within a predetermined geographical distance from the vehicle
receiving, by the computing device, from the booking platform, a set of available services;
transmitting, by the computing device, to a payment network, information identifying the vehicle;
receiving, by the computing device, a private key from the payment network in response to transmitting the information identifying the vehicle, wherein the private key is stored in a root of trust system of the vehicle, and the private key has been associated with the information identifying the vehicle;
generating, by the computing device, a booking request by using the private key, wherein the booking request is further generated based at least in 
transmitting, by the computing device, the booking request to the booking platform, wherein the booking request comprises the at least one available service from the set of available services, a booking price, and the information identifying the vehicle, wherein the booking platform transmits the information identifying the vehicle, the booking price, and an identification of an account for payment transfer to the payment network;
receiving, by the computing device, from the payment network a request specifying a prompt for a passenger of the vehicle to enter information needed to authenticate the passenger for the payment transfer in response to receiving the information identifying the vehicle and the booking price, and a fraud determination wherein the fraud determination is based on a risk factor;
in response to the request, prompting, by the computing device, the passenger of the vehicle to take a biometric sample via a biometric sensor positioned within the vehicle;
transmitting, by the computing device, to the payment network, the biometric sample of the passenger of the vehicle, wherein the payment network compares the information identifying the vehicle and stored information identifying the vehicle to determine whether the information identifying the vehicle matches the stored information identifying the vehicle;

and receiving, by the computing device from the booking platform, in response to a validation of the information identifying the vehicle and the biometric sample, an electronic access token associated with the vehicle and the at least one available service, wherein the electronic access token comprises authorization data to receive the at least one available service and an expiration date.

2. (Previously Presented) The method of claim 1, further comprising:
transmitting, by the computing device, a user accommodation profile to the booking platform, wherein the booking platform is configured to transmit the set of available services based on the user accommodation profile.

3. (Previously Presented) The method of claim 1, further comprising:
receiving, by the computing device, a booking confirmation from the booking platform in response to the booking platform completing booking of the at least one available service, wherein the booking confirmation comprises GPS directions to the at least one available service.

4. (Cancelled).

5. (Previously Presented) The method of claim 1, further comprising:
receiving, by the computing device, a provisioned parking access token from the booking platform in response to the booking platform completing booking of the at least one available service.

6. (Previously Presented) The method of claim 1, further comprising:
transmitting, by the computing device, a registration request to register the vehicle for the automated remote transactions to the payment network, wherein in response to receiving the registration request, the payment network prompts the computing device to transmit the information identifying the vehicle;
and transmitting, by the computing device, the information identifying the vehicle to the payment network, wherein the payment network is configured to associate the information identifying the vehicle with transaction account data.

7. (Previously Presented) The method of claim 6, further comprising:
transmitting, by the computing device, a transaction account number to provision for the automated remote transactions, wherein the payment network is configured to generate a payment token based on the transaction account data corresponding to the transaction account number.


a computing device that includes a processor and a memory, wherein the computing device is associated with a vehicle;
and machine-readable instructions stored in the memory, wherein the machine-readable instructions, in response to execution by the processor, cause the computing device to at least:
transmit a request for an automated transaction with a booking platform of an entity located within a predetermined geographical distance from the vehicle
receive from the booking platform a set of available services;
transmit to a payment network information identifying the vehicle;
receive a private key from the payment network in response to transmitting the information identifying the vehicle, wherein the private key is stored in a root of trust system of the vehicle, and the private key has been associated with the information identifying the vehicle;
generate a booking request by using the private key, wherein the booking request is further generated based at least in part on a selection of at least one available service on a user interface for the vehicle;
transmit the booking request to the booking platform, wherein the booking request comprises the at least one available service from the set of available services, a booking price, and the information identifying the vehicle, wherein the booking platform transmits the information 
receive from the payment network a request specifying a prompt for a passenger of the vehicle to enter information needed to authenticate the passenger for the payment transfer in response to receiving the information identifying the vehicle and the booking price and a fraud determination, wherein the fraud determination is based on a risk factor;
in response to the request, prompt the passenger of the vehicle to take a biometric sample via a biometric sensor positioned within the vehicle;
transmit the biometric sample of the passenger of the vehicle, wherein the payment network compares the information identifying the vehicle and stored information identifying the vehicle to determine whether the information identifying the vehicle matches the stored information identifying the vehicle;
in response to the determination that the information identifying the vehicle matches the stored information identifying the vehicle, receive from the payment network data indicating (i) that the transaction is authorized and (ii) a payment amount is authorized for the transaction;
and receive from the booking platform, in response to a validation of the information identifying the vehicle and the biometric sample, an electronic access token associated with the vehicle and the at least one available service, wherein the electronic access token comprises authorization data to receive the at least one available service and an expiration date.


transmit a user accommodation profile to the booking platform, wherein the booking platform is configured to transmit the at least one available service based on the user accommodation profile.

10. (Previously Presented) The system of claim 8, wherein the machine-readable instructions, in response to the execution by the processor, cause the computing device to at least:
receive a booking confirmation from the booking platform in response to the booking platform completing booking of the at least one available service, wherein the booking confirmation comprises GPS directions to the at least one available service.

11. (Cancelled).

12. (Previously Presented) The system of claim 8, wherein the machine-readable instructions, in response to the execution by the processor, cause the computing device to at least:
receive a provisioned parking access token from the booking platform in response to the booking platform completing booking of the at least one available service.


transmit a registration request to register the vehicle for the automated remote transactions to the payment network, wherein in response to receiving the registration request the payment network prompts the processor to transmit information identifying the vehicle;
and transmit the information identifying the vehicle to the payment network, wherein the payment network is configured to associate the information identifying the vehicle with transaction account data.

14. (Previously Presented) The system of claim 13, wherein the machine-readable instructions, in response to the execution by the processor, cause the computing device to at least:
transmit a transaction account number to provision for the automated remote transactions, wherein the payment network is configured to generate a payment token based on the transaction account data corresponding to the transaction account number.

15. (Currently Amended) An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system of a vehicle, cause the computer-based system to at least:

receive from the booking platform a set of available services;
transmit to a payment network information identifying the vehicle associated with the vehicle;
receive a private key from the payment network in response to transmitting the information identifying the vehicle, wherein the private key is stored in a root of trust system of the vehicle, and the private key has been associated with the information identifying the vehicle;
generate a booking request by using the private key, wherein the booking request is further generated based at least in part on a selection of at least one available service on a user interface for the vehicle;
transmit the booking request to the booking platform, wherein the booking request comprises the at least one available service from the set of available services, booking price, and the information identifying the vehicle;
receive from the payment network a request specifying a prompt for a passenger of the vehicle to enter information needed to authenticate the passenger for the payment transfer in response to receiving the information identifying the vehicle and the booking price and a fraud determination, wherein the fraud determination is based on a risk factor;

transmit to the payment network the biometric sample of the passenger of the vehicle, wherein the payment network compares the information identifying the vehicle and stored information identifying the vehicle to determine whether the information identifying the vehicle matches the stored information identifying the vehicle;
in response to the determination that the information identifying the vehicle matches the stored information identifying the vehicle, receive from the payment network data indicating (i) that the transaction is authorized and (ii) a payment amount is authorized for the transaction;
and receive from the booking platform, in response to a validation of the information identifying the vehicle and the biometric sample, an electronic access token associated with the vehicle and the at least one available service, wherein the electronic access token comprises authorization data to receive the at least one available service and an expiration date.

16. (Previously Presented) The article of manufacture of claim 15, wherein the instructions stored thereon that, in response to the execution by the computer-based system of the vehicle, cause the computer-based system to at least transmit a user accommodation profile to the booking platform, wherein the booking platform is configured to transmit at least one available service accommodation based on the user accommodation profile.



18. (Cancelled).

19. (Previously Presented) The article of manufacture of claim 15, wherein the instructions stored thereon that, in response to the execution by the computer-based system of the vehicle, cause the computer-based system to at least receive a provisioned parking access token from the booking platform in response to the booking platform completing booking of the at least one available service.

20. (Cancelled) 

21. (Previously Presented) The article of manufacture of claim 16, wherein the user accommodation profile comprises a filter associated with at least one of:
a type of lodging, a lodging brand, a type of bed, or a lodging amenity.

22. (Previously Presented) The method of claim 1, wherein the payment network is configured to register one or more vehicles for the automated remote transactions, 

23. (Previously Presented) The method of claim 1, wherein the booking request further comprises a phone number associated with a user device, and wherein the booking platform is configured to transmit to the user device a lodging key.

24. (Previously Presented) The method of claim 1, the electronic access token is received in response of the validation of the information identifying the vehicle and the biometric sample and the passenger being properly registered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 20100280956 to Chutorash et. al. in view of U.S. Patent Publication No. 20020049535 to Rigo et. al. in view of U.S. Patent Publication No. 20060282660 to Varghese et. al. in view of U.S. Patent Publication No. 20050261945 to Mougin et. al. discloses a system for booking a reservable service using a vehicle computer holding a private key as set forth in the final action mailed 28 Sep 2021. U.S. Patent Publication No. 20130145482 to Ricci et. al. discloses a vehicle based purchase system which uses public and private key cryptography as set forth in the final action. U.S. Patent Publication No. 20140309864 to Ricci et. al. discloses a match engine for matching various inputs via a vehicle system. Non-patent literature “Ditch the Wallet and Pay With Your Car” to Newcomb discloses “a concept that allows drivers to make routine purchases via their vehicle using the 
The claims are eligible under 35 U.S.C. 101 because the claimed invention results in a practical application of the abstract idea of creating a booking for a service. In particular, the vehicle computer itself houses the private key and serves as the root of trust system to generate the booking request, and this is a meaningful limitation on the abstract idea that is recited in each of the independent claims. Therefore, the claims recite a practical application of the abstract idea.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628